Name: Commission Regulation (EEC) No 1692/88 of 16 June 1988 authorizing Portugal to suspend part of the import duty on oil-cake
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 17. 6. 88 No L 151 /35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1692/88 of 16 June 1988 of authorizing Portugal to suspend part of the import duty on oil-cake and Portugal requested on 12 April 1988 that it be authorized under the said Article 243 to suspend part of the customs duty on oil-cake ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 243 (4) thereof, Whereas pursuant to Article 243 (4) (a) of the Act of Accession Portugal may, should it so wish, be authorized to reduce its customs duties on oil seeds and oleaginous fruits and products derived therefrom ; Whereas Commission Regulation (EEC) No 566/87 (') authorized Portugal to suspend part of the import duty on oil-cake up to 31 December 1987, in order to facilitate supply to the Portuguese animal feed industry ; whereas the reasons for granting such authorization remain valid HAS ADOPTED THIS REGULATION : Article 1 Portugal is hereby authorized to suspend part of the duty applicable on imports of oil-cake from third countries and from other Member States and to apply the following rate up to 31 December 1988 : CN code Description Cusoms duty 2304 00 00 2305 00 00 2306 2306 10 00 2306 20 00 2306 30 00 2306 40 00 2306 50 00 2306 60 00 2306 90 91 , 2306 90 93 2306 90 99 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut oil Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading No 2304 or 2305 :  Of cotton seeds  Of linseed  Of sunflower seeds  Of rape or colza seeds  Of coconut or copra  Of palm nuts or kernels    Of germ of maize    Of sesame seeds    Other 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % 2,8 % Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 57, 27. 2. 1987, p. 17.